Case 3:17-cv-00183-CAB-BGS Document 835 Filed 12/02/20 PageID.40064 Page 1 of 4




 1   Juanita Brooks (SBN 75934) brooks@fr.com
     Roger A. Denning (SBN 228998) denning@fr.com
 2   Jason W. Wolff (SBN 215819) wolff@fr.com
 3   Michael A. Amon (SBN 226221) amon@fr.com
     FISH & RICHARDSON P.C.
 4   12860 El Camino Real, Suite 400
     San Diego, CA 92130
 5   Tel: (858) 678-5070 / Fax: (858) 678-5099
 6   Lawrence Jarvis (pro hac vice)
 7   FISH & RICHARDSON P.C.
     1180 Peachtree St., NE
 8   21st Floor
     Atlanta, GA 30309
 9   Tel: (404) 891-5005 / Fax: (404) 892-5002
10
     Attorneys for Plaintiff Finjan, Inc.
11
12
13
14                    IN THE UNITED STATES DISTRICT COURT

15                      SOUTHERN DISTRICT OF CALIFORNIA

16 FINJAN, INC.,                             Case No. 17-cv-0183 CAB (BGS)
17                          Plaintiffs,
                                             FINJAN, INC.’S NOTICE OF
18                                           MOTION AND MOTION TO AMEND
          v.
                                             CAPTION
19
     ESET, LLC and ESET SPOL. S.R.O.,
20                                           Hearing Date: January, 6, 2021
                           Defendants.       Courtroom:15A
21                                           Judge: Hon. Cathy Ann Bencivengo
22
                                             PER CHAMBERS RULES, NO ORAL
23                                           ARGUMENT UNLESS SEPARATELY
24                                           ORDERED BY THE COURT

25
26
27
28

                                                  MOTION TO AMEND CAPTION
                                                  Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 835 Filed 12/02/20 PageID.40065 Page 2 of 4




 1         TO ALL PARTIES, AND THEIR COUNSEL OF RECORD, please take
 2   notice that Plaintiff Finjan, Inc. (“Plaintiff” or “Finjan”), hereby requests the Court
 3   issue an order amending the caption in the above-titled case to reflect Plaintiff’s
 4   conversion from a corporation to a limited liability company. On July 31, 2020,
 5   Plaintiff Finjan was converted from a “Delaware Corporation … to a Delaware
 6   Limited Liability Company, [and] chang[ed] its name from ‘Finjan, Inc.’ to ‘Finjan
 7   LLC.’” Amon Decl., Exh. A at FINJAN-ESET_690366.1                 Accordingly, Finjan
 8   requests that the caption of the above-titled case be amended to reflect the conversion,
 9   changing the identification of Plaintiff from “Finjan, Inc.” to “Finjan LLC.”
10         Defendants ESET, LLC and ESET SPOL. S.R.O. (collectively, “ESET”) have
11   indicated they will oppose Finjan’s motion. Finjan first contacted ESET about
12   amending the caption on November 11, 2020, asking if ESET would oppose. On
13   November 12, 2020, ESET responded asking for documents confirming the
14   conversion. Finjan produced the requested documents (attached as Exh. A to the
15   Amon Decl.) on November 16, 2020.
16         At that point, ESET changed tactics to say it would not oppose this motion to
17   amend only if Finjan agreed to produce documents related to the acquisition of
18   Finjan’s parent company by another non-party. See Amon Decl., Exh. B (11/16/20
19   email fr. Penner to Amon) (“If Finjan intends to refuse to produce the documents
20   relevant to the Fortress acquisition then ESET suggests filing the motion as an
21   opposed motion.”).2 Finjan’s parent company, Finjan Holdings LLC, is not a party in
22   this case, and documents regarding its acquisition by yet another non-party are
23   unrelated to whether Finjan, Inc. is now Finjan LLC, and thus whether the caption
24   needs to be modified. It is unreasonable for ESET to condition its non-opposition to
25
26   1
      All exhibits are attached to the Declaration of Michael A. Amon In Support Of
27   Motion to Amend Caption (“Amon Decl.”), filed concurrently with this motion.
     2
28    ESET maintained this position when the parties met and conferred on the issue on
     November 18, 2020. See Amon Decl. at ¶ 8.
                                            1
                                                     MOTION TO AMEND CAPTION
                                                     Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 835 Filed 12/02/20 PageID.40066 Page 3 of 4




 1   a straightforward, procedural motion to amend the caption that merely seeks to reflect
 2   Plaintiff’s correct corporate entity type on the production of irrelevant documents
 3   related to a non-party’s acquisition of Finjan’s parent.
 4         Accordingly, Finjan requests that the Court order the caption amended to reflect
 5   that Finjan, Inc. is now Finjan LLC.
 6   DATED: December 2, 2020                 Respectfully Submitted,
 7                                           By:     /s/ Michael A. Amon
                                                    Juanita Brooks, brooks@fr.com
 8
                                                    Roger A. Denning, denning@fr.com
 9                                                  Jason W. Wolff, wolff@fr.com
                                                    Michael A. Amon, amon@fr.com
10
                                                    FISH & RICHARDSON P.C.
11                                                  12860 El Camino Real, Suite 400
                                                    San Diego, CA 92130
12
                                                    Tel: (858) 678-5070 / Fax: (858) 678-
13                                                  5099
14
                                                    Lawrence Jarvis (pro hac vice)
15                                                  FISH & RICHARDSON P.C.
16                                                  1180 Peachtree St., NE
                                                    21st Floor
17                                                  Atlanta, GA 30309
                                                    Tel: (404) 891-5005
18                                                  Fax: (404) 892-5002
19
                                                    Attorneys for Plaintiff Finjan, Inc.
20
21
22
23
24
25
26
27
28
                                                2
                                                         MOTION TO AMEND CAPTION
                                                         Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 835 Filed 12/02/20 PageID.40067 Page 4 of 4




 1                             CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on December 2, 2020, to all counsel of record
 4   who are deemed to have consented to electronic service via the Court’s CM/ECF
 5   system per Civil Local Rule 5.4. Any other counsel of record will be served by
 6   electronic mail, facsimile and/or overnight delivery.
 7
 8                                          /s/ Michael A. Amon
                                            Michael A. Amon
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                                                       MOTION TO AMEND CAPTION
                                                       Case No. 17-cv-0183 CAB (BGS)
